Citation Nr: 0420359	
Decision Date: 07/27/04    Archive Date: 08/04/04	

DOCKET NO.  02-15 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of 
injury to the fourth finger of the right hand. 

2.  Entitlement to service connection for bilateral defective 
hearing. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for laryngeal cancer, 
claimed as the residual of exposure to ionizing radiation, 
and to lead paint and/or fumes. 

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as the residual of exposure to 
asbestos, or to lead paint and/or fumes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to December 
1960, with additional service in the United States Army 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision by a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in a rating decision of October 1999, 
the RO denied entitlement to service connection for the 
residuals of injury to the right hand and/or finger.  In a 
subsequent rating decision of August 2000, the RO continued 
its denial of service connection for the residuals of 
laceration of the fourth finger of the veteran's right hand.  
The veteran voiced no disagreement with either of those 
decisions, which have now become final.  Since the time of 
the August 2000 decision denying entitlement to benefits, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO continued its denial of service 
connection for the residuals of injury to the fourth finger 
of the veteran's right hand, and the current appeal ensued.  

The Board observes that, at the time of the aforementioned 
rating decision in January 2002, the RO denied service 
connection for, among other things, a circulatory problem of 
the bilateral feet.  While in a Notice of Disagreement dated 
that same month, the veteran voiced his contentions regarding 
the various other issues currently on appeal, he made no 
mention whatsoever of the issue of service connection for a 
circulatory problem of the feet.  Nor did he address that 
issue at the time of his Substantive Appeal in August 2002.  
Significantly, during the course of an Informal Hearing 
presentation in June 2004, the veteran's accredited 
representative once again raised for consideration the issue 
of service connection for a circulatory problem of both feet.  
As per the aforementioned discussion, that issue is not 
currently before the Board for appellate review.  However, it 
is being referred to the RO for clarification, and, if 
necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks service connection for the 
residuals of injury to the fourth finger of his right hand, 
as well as for defective hearing, tinnitus, laryngeal cancer, 
and chronic obstructive pulmonary disease.  In pertinent 
part, it is argued that the disabilities in question are the 
result of various incidents which occurred during the 
veteran's period of active military service.  

In that regard, a review of the record discloses that, in 
December 1958, while in service, the veteran received 
treatment for a laceration of the distal end of the fourth 
finger of his right hand.  At that time, the laceration in 
question was sutured using 4-0 silk.  On followup, the 
aforementioned sutures were removed, and the veteran's wound 
was cleaned and dressed.  The Board notes that, at the time 
of a service separation examination in December 1956, no 
reference was made to any residual disability attributable to 
the aforementioned injury.  However, the veteran has yet to 
undergo a VA examination for compensation purposes.  Under 
the circumstances, further development of the evidence will 
be undertaken prior to a final adjudication of the veteran's 
claim.  

The Board further notes that, at the time of the 
aforementioned separation examination in November 1960, the 
veteran's hearing was 15/15 for both the whispered and spoken 
voice in each ear.  On VA audiometric examination in January 
1998, an bilateral sensorineural hearing loss was diagnosed, 
the veteran has yet to be afforded VA otologic or audiometric 
examinations for compensation purposes.  Accordingly, such 
examinations will be undertaken prior to a final adjudication 
of the veteran's claims for service connection for hearing 
loss and tinnitus.  

The veteran argues that, due to certain inservice 
environmental hazards (to include ionizing radiation, 
asbestos, and lead paint and/or fumes), he has developed 
laryngeal cancer and chronic obstructive pulmonary disease.  
In that regard, a review of the record discloses that, while 
on duty with the United States Navy, the veteran was for a 
period of time stationed on board the USS Preserver, an 
environment in which he may possibly have been exposed to 
asbestos and lead paint.  On service separation in November 
1960, the veteran's throat and lungs were reportedly within 
normal limits.  However, he has yet to be afforded VA 
examinations for compensation purposes to determine whether 
there is a nexus between any present disorders and service.  
Accordingly, such examinations will be undertaken prior to a 
final adjudication of the veteran's claims for service 
connection for laryngeal cancer and chronic obstructive 
pulmonary disease.  

Finally, the Board notes that, just prior to the initiation 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim and also includes new notification provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The Board finds that, in correspondence of July 2001, the 
veteran was provided appropriate VCAA notice and assistance 
as regards the issues of service connection for the residuals 
of injury to the fourth finger of the right hand, defective 
hearing, and tinnitus.  However, the veteran has yet to be 
afforded adequate notice of the VCAA with regard to the 
issues of service connection for laryngeal cancer and chronic 
obstructive pulmonary disease.  Such a lack of notice 
constitutes a violation of the veteran's due process rights.  
Accordingly, the case must be REMANDED to the RO in order 
that the veteran and his representative may be provided with 
such notice.  

In light of the aforementioned, and in deference to the 
request of the veteran's accredited representative, the case 
is REMANDED to the RO for the following actions:  

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and dates of treatment for any health 
care providers, VA or non-VA who treated 
the veteran subsequent to May 2001, the 
date of the most recent evidence of 
record, for any of the claimed disorders.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, and 
given the opportunity to provide any 
missing records themselves.  

2.  The veteran should then be afforded 
additional VA examinations by the 
appropriate specialists in order to more 
accurately determine the exact nature and 
etiology of his claimed residuals of 
injury to the fourth finger of the right 
hand, defective hearing, tinnitus, 
laryngeal cancer, and chronic obstructive 
pulmonary disease.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following examination of the veteran's 
right hand, the physician should 
specifically comment as to whether the 
veteran currently suffers from chronic 
residuals of his inservice laceration of 
the fourth finger of that hand.  The 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination report(s).  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development actions 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) are 
complete.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (2002), and in 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  

4.  The RO should then review the 
veteran's claims for service connection 
for the residuals of injury to the 
fourth finger of the right hand, chronic 
defective hearing, tinnitus, laryngeal 
cancer, and chronic obstructive 
pulmonary disease.  Thereafter, the RO 
should readjudicate the issue on appeal.  
The RO is advised that they are to make 
a determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




